ORDER
PER CURIAM.
Appellant, Donna M. Markham, (“appellant”), appeals the judgment and decree of modification of a dissolution entered by the Circuit Court of Jefferson County. We affirm.
Appellant raises four points on appeal. She argues the trial court erred: 1) in making a finding that Dennis D. Carver, (“respondent”), is more likely than her to allow frequent and meaningful contact with the children; 2) in ordering a transfer of custody of Stephanie, (older child of the parties), and in ordering her to pay child support to respondent for Stephanie; 8) in entering an order for the parties to meet in Columbia, Missouri to exchange custody of children; and, 4) in making a finding that respondent’s employment as a union roofer has caused his present income to be unsteady, resulting in his falling behind in his child support and other support obligations, and in finding that respondent did not willfully refuse to pay his child support obligations, but has been unable to meet them at all times. We disagree.
We have reviewed the briefs of the parties, the legal file, and the transcripts, and find no error of law. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b).